Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Kilyk on 1/28/21.
The application has been amended as follows: 

Claim 18. The film according to claim 16, wherein the derivatized starch includes esters or ethers.
Claim 19. The film according to claim 16, wherein the derivatized starch includes acetylated starch, starch succinate, carboxymethylated starch or hydroxyalkylated starch.
Claim 21. The film according to claim 16, wherein the nanocomposite material comprises between 0.1 and 5% by weight of the hydrophobically modified layered silicate clay.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US20060246272 teaches a thermoplastic composite. 
‘272, paragraph 64 of the PGPUB, teaches the thermoplastic base resins may also contain blends of other polymers with the thermoplastic polymers, provided that the resulting foam remains thermoplastic. Such other polymers can include natural and synthetic organic polymers such as cellulosic polymers, methyl cellulose, polylactic acids, polyvinyl acids, polyacrylates, polycarbonates, starch-based polymers, polyetherimides, polyamides, polymethylmethacrylates, and copolymer/polymer blends.
‘272, paragraph 82 of the PGPUB, teaches a commercially available nucleant is a nanoclay under the trade name CLOISITE 20A. 
This reference does not teach the starch being a derivatized starch with an amylose content greater than 50% as claimed in claim 16. 

Park teaches a preparation and properties of biodegradable thermoplastic starch/clay hybrids. 
Park does not teach a composition comprising water soluble polymers as claimed in claim 16.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/28/21